Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-23 have been submitted for examination
Claims 1-23 have been rejected
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
1.	Claim 15 is objected to because the claim depends on multiple claims “an array of processing cores according to any preceding claim “
	Corrected claim dependency is requested.
2.	Claim 15 is a system claim that cannot depend from an apparatus claim.
	Correction is requested.
3.	Claims 17, 18 and 23 are objected to for the same reasons as per claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Vera et al. WIPO publication no. 2013/101123 (hereinafter Vera). 
5.	In regard to claim 1, Vera teaches:
Apparatus comprising: 
an array of processing cores, each processing core comprising:  5
(Figure 2 in Vera)
a processor on a first chip; and 
(Figure 2, ref. (102) in Vera)
a processor cache on the first chip; and 
(Figure 2, ref. (216) in Vera)
a bus for interconnecting neighboring processing cores in the array of processing cores; 
(Figure 2, ref. (110) in Vera)
wherein each processing core includes:  10
control code which, when executed by the processor, causes the processor to access a processor cache of at least one neighboring processing core.
(Figure 2, ref.(230) & (232) and section [0038] in Vera)
6.	In regard to claim 2, Vera teaches:
The apparatus of claim 1, wherein the control code is stored in the processor cache.
(Figure 2, ref.(224) & (226) & (234) & (236) & (240) and sections 0038]-[0040] in Vera)

The apparatus of claim 1, wherein each processor cache comprises: 
first-level processor cache; and 
(Figure 2, ref.(224) ) and section [0038] in Vera)
second-level processor cache, 
(Figure 2, ref.(226) ) and section [0038] in Vera)
wherein data passes between the processor and the second-level processor cache via the first-level cache.
(Figure 2, ref.(236) ) & (238) and section [0038] in Vera)
8.	In regard to claim 4, Vera teaches:
The apparatus of claim 3, wherein the control code is stored in the second level processor cache.
(Figure 2, ref.(236) ) & (238) and section [0038] in Vera)
9.	In regard to claim 5, Vera teaches:
The apparatus of claim 4, wherein the controller code comprises machine code.
(Figure 2, ref.(236) ) & (238) and section [0038] in Vera)
10.	In regard to claim 6, Vera teaches:
The apparatus of claim 3, wherein the controller code, when executed by the processor, causes the processor to access the second-level processor cache of the at least one neighbouring processor core.
(Figure 2, ref.(242) ) & (244) and sections [0039] – [0040] in Vera)
11.	In regard to claim 7, Vera teaches:
The apparatus of any preceding claim, wherein the processor cache comprises one or more buffers configured to store data accessed from the at least one neighbouring processing core.

12.	In regard to claim 8, Vera teaches:
The apparatus of claim 7, wherein the data accessed from the at least one 35neighbouring processing core is cyclically written to one or more of the buffers.
(Figure 2, ref.(236) ) & (242) and sections [0039] – [0040] in Vera)
13.	In regard to claim 9, Vera teaches:
The apparatus of claim 1, wherein each processing core is arranged to receive a respective set of measurement data, to store the set of measurement data in the processor cache and to process the set of measurement data. 5
(Sections [0038]-[0040] in Vera)
14.	In regard to claim 10, Vera teaches:
The apparatus of claim 9, wherein instructions for processing the measurement data are stored in the processor cache.
(Sections [0038]-[0040] in Vera)
15.	In regard to claim 13, Vera teaches:
The apparatus of claim 9, wherein to process the set of measurement 15data, the processing core is configured not to use random access memory.
(Sections [0038]-[0040] in Vera)
16.	In regard to claim 14, Vera teaches:
The apparatus of claim 1, wherein the processor core further comprises one or more additional processors.
(Figure 2, ref. (102) in Vera)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 11, 12, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vera as applied to claim 1 above, and further in view of Rigetti et al. US publication 2016/0292587 (Hereinafter Rigetti)
18.	In regard to claim 11, Vera teaches substantially all the limitations in claim 9.
	However, Vera does not teach:
The apparatus of claim 9 or 10, wherein, to process the set of measurement data, the processing core is configured to perform quantum error correction.

The apparatus of claim 9 or 10, wherein, to process the set of measurement data, the processing core is configured to perform quantum error correction.
(Sections [0045] and [0051] in Rigetti)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Vera with Rigetti that comprises quantum error correction.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for quantum computer using exponentially fewer resources.
19.	In regard to claim 12, Rigetti teaches:
The apparatus according to claim 11, wherein the quantum error correction comprises implementing a surface code.
(Sections [0045] and [0051] in Rigetti)
20.	In regard to claim 15, Vera / Rigetti teach:
A system comprising: 
a first classical computing layer comprising an array of processing cores according to any preceding claim; and 
(Figure 2, ref. (102)…(104) in Vera)
a quantum computing layer comprising an array of quantum devices configured to implement a quantum computing algorithm,
(Sections [0045] and [0051] in Rigetti)
25wherein the classical processing layer is configured to: 
receive measurement data from the quantum computing layer; and 
determine one or more errors in the quantum computing algorithm performed by the quantum computing layer using the received measurement data.
(Figure 2 and sections [0055]-[0057] in Rigetti)
21.		In regard to claim16, Vera / Rigetti teach:
A system comprising: 
(Figure 2 in Vera)
a first classical computing layer comprising 
(Figure 2, ref. (102) in Vera)
an array of processing cores, each processing core comprising: 
(Figure 2, ref. (102) & (104) in Vera)
a processor; and 
(Figure 2, ref. (102) in Vera)
a processor cache; and  35
(Figure 2, ref. (216) in Vera)
a bus for interconnecting neighbouring processing cores in the array of processing cores;  - 19 -WO 2019/054995PCT/US2017/051290 
(Figure 2, ref. (110) in Vera)
wherein each processing core includes: 
control code which, when executed by the processor, causes the processor to access a processor cache of at least one neighbouring processing core; 
(Figure 2, ref.(230) & (232) and section [0038] in Vera)
a quantum computing layer comprising an array of quantum devices configured 5to implement a quantum computing algorithm, 
(Sections [0045] and [0051] in Rigetti)
wherein the classical processing layer is configured to: receive measurement data from the quantum computing layer; and 
(Sections [0045] and [0051] in Rigetti)
determine one or more errors in the quantum computing algorithm performed by the quantum computing layer using the received measurement data.
(Sections [0045] and [0051] in Rigetti)
23.	In regard to claim 17, Rigetti teaches
The system of claim 15, further comprising a control layer comprising an array of field-programmable gated arrays configured to: receive physical measurements from the quantum computing layer; 
(Figure 2, ref.(230) & (232) and section [0038] in Vera)
convert the physical measurements to measurement data; and  15output the measurement data to the first classical computing layer.
(Figure 2, ref.(230) & (232) and section [0038] in Vera)
24.	In regard to claim 18, Rigetti teaches:
The system of claim 17, wherein the control layer is further configured to: 
receive quantum error correction instructions; and 
in response to receiving the quantum error correction instructions, cause the 20implementation of one or more qubit rotations on the quantum computing layer.
(Sections [0045] and [0051] in Rigetti)
25.	In regard to claim 19, Rigetti teaches:
The system of any of claims 16, wherein the classical processing layer is configured to determine corrected parities of quantum devices in the quantum computing layer.
(Figure 2 and sections [0048]-[0052] in Rigetti)
26.	In regard to claim 20, Rigetti teaches:
The system of claim 19, further comprising a second classical processing layer configured to: receive one or more corrected parities of quantum devices in the quantum computing layer from the first classical computing layer; and  30determine one or more quantum error correction instructions from the one or more determined errors corrected parities.
(Figure 21C and section [0236] in Rigetti)
27.	In regard to claim 21, Rigetti teaches:
The system of claim 20, wherein the second processing layer is further configured to cause the one or more quantum error correction instructions to be implemented in 35the quantum computing layer.
(Sections [0045] and [0051] in Rigetti)
28.	In regard to claim 22, Rigetti teaches:
The system of  claim 20, wherein the second processing layer is configured to implement a surface code to determine the one or more quantum error correction instructions.
(Sections [0045] and [0051] in Rigetti)
29.	In regard to claim 23, Rigetti teaches:
The system of claim 15, wherein each processing core in the first classical processing layer receives measurements from a local patch of quantum devices in the quantum computing layer.
(Sections [0045] and [0051] in Rigetti)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112